Citation Nr: 0303541	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  00-01 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, claimed as secondary to service-connected 
residuals of a foreign body (dental burr) in the maxilla.

(The issues of entitlement to service connection for nerve 
damage and facial pain, tinnitus, and headaches, each claimed 
as secondary to service-connected residuals of a foreign body 
(dental burr) in the maxilla, are the subject of additional 
development undertaken separately by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1965.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1998 by 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2001, the 
Board remanded this case in order to obtain additional 
evidence and to address due process concerns.  The case is 
again before the Board for appellate consideration.

The case is currently under the regional office jurisdiction 
of the St. Petersburg, Florida, RO.

The Board is also undertaking additional development on the 
issues of entitlement to service connection for nerve damage 
and facial pain, and for tinnitus, each claimed as secondary 
to service-connected residuals of a foreign body (dental 
burr) in the maxilla, and for headaches claimed as secondary 
to service-connected residuals of a foreign body (dental 
burr) in the maxilla and based on the reopening of that claim 
herein, pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed the Board will provide 
notice of the development as required by Rule of Practice 903  
(67 Fed. Reg. 3009, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving notice and reviewing the 
appellant's response thereto, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected residuals of a foreign body 
(dental burr) in the maxilla, was denied by the Board in 
September 1991.

2.  The evidence received since September 1991 includes 
statements from private physicians attributing the veteran's 
headaches to his service-connected residuals of a foreign 
body (dental burr) in the maxilla.


CONCLUSIONS OF LAW

1.  A September 1991 Board decision, whereby service 
connection for headaches claimed as secondary to service-
connected residuals of a foreign body (dental burr) in the 
maxilla was denied, is final.  38 U.S.C.A. § 7104(b) (West 
1991).

2.  Evidence received since September 1991 is new and 
material, and the veteran's claim for service connection for 
headaches claimed as secondary to service-connected residuals 
of a foreign body (dental burr) in the maxilla has been 
reopened.  38 U.S.C.A. §§ 5108, 5121(a) (West 1991); 
38 C.F.R. § 3.156(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  However, a revised standard for adjudicating new 
and material evidence claims is not applicable to the claim 
on appeal.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (the 
effective date for the revised provisions of 38 C.F.R. § 
3.156(a) only applies to claims received on or after August 
29, 2001).  The claim in this case was received prior to that 
date.  To the extent that VCAA does apply to the question of 
whether the claim has been reopened, no prejudice will accrue 
to the claimant in view of the Board's action on this limited 
issue.

II.  New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

In the instant case, service connection for headaches, 
claimed as secondary to service-connected residuals of a 
foreign body (dental burr) in the maxilla, was denied by the 
Board in September 1991.  Of record at that time were the 
veteran's service medical records, reflecting that in January 
1963, during oral surgery, a dental instrument (a burr) 
broke, with a piece of that instrument lodging between bone 
and the antrum membrane.  In addition, a statement from a 
private doctor of optometry was to the effect that the 
foreign body aggravated the veteran's headaches.  The Board, 
however, noted that the report of a 1989 VA examination 
indicated that the foreign body lay outside the sinus cavity 
and was not productive of acute or chronic inflammatory 
changes.  The Board found that the evidence did not 
demonstrate that a chronic headache disorder was in any way 
related to the veteran's service-connected foreign body in 
the maxilla.

The evidence received subsequent to September 1991 includes a 
June 1997 statement from a private physician, wherein it is 
noted that "[w]ithin a degree of medical certainty [the 
foreign body in the maxilla] could directly contribute to the 
problems [the veteran]...experienced over the past 35 years 
with...headaches...."  In March 1998, another private physician 
also indicated that the foreign body of the right maxillary 
sinus area was possibly responsible for some of the veteran's 
symptoms, which were described as including intense 
headaches.  

While the record also includes statements from VA physicians 
to the effect that the veteran's headaches were not related 
to the presence of a foreign body in the maxilla, the private 
medical statements dated in 1997 and 1998 are so significant 
that they must be considered in conjunction with the other 
evidence of record in order to decide fairly the merits of 
the veteran's claim.  The Board accordingly concludes that 
the veteran's claim of entitlement to service connection for 
headaches, claimed as secondary to service-connected 
residuals of a foreign body (dental burr) in the maxilla, has 
been reopened.


ORDER

A claim of entitlement to service connection for headaches, 
claimed as secondary to service-connected residuals of a 
foreign body (dental burr) in the maxilla, is reopened.  To 
that extent, the veteran's claim is granted.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

